DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowable Subject Matter
Claims 36-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a torque sensor which detects torque around a predetermined rotation axis, the torque sensor having a deformation portion being provided to produce displacement by elastic deformation of deformation portions, and whose outer and inner side ends are connected to adjacent connection portion and displacement portion, an exertion support body exerting the torque to the annular deformation body, a fixing support body fixing the annular deformation body in independent claim 36 when combined with the limitations of the annular deformation body having four coupling parts, and four detection parts positioned between two coupling parts which are adjacent in the circumferential direction of the annular deformation body, the four detection parts undergoing elastic deformation by exertion of torque also in independent claim 36distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 36-42. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Okada discloses (US 2018/0252602) a torque sensor of the present invention includes: a ring-shaped deformation body; first to fourth displacement electrodes deformable due to elastic deformation of the ring-shaped deformation body; first to fourth fixed electrodes arranged at positions opposite to those of the first to fourth displacement electrodes; and a detection circuit that outputs an electrical signal representing torque based on a variation amount of capacitance values of first to fourth capacitive elements formed by the first to fourth displacement electrodes and the first to fourth fixed electrodes.
Nishioki et al. (US 2013/0167661) discloses a small, high-stiffness torque sensor. An annular deformable body is disposed between left and right side supports. Convex sections protruding from the left side support in a rightward direction are joined to the left side surface of the annular deformable body, and convex sections protruding from the right side support in a leftward direction are joined to the right side surface of the annular deformable body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855